Citation Nr: 1342703	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.



FINDINGS OF FACT

The Veteran has reported prostrating migraine headaches approximately once per week lasting three to four days and requiring bed rest.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in March 2010 providing him notice before adjudication of his claim for an increased rating, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his migraines in April 2010 and July 2012.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Migraines are rated under section 4.124(a) DC 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a) DC 8100.

The Board finds that the Veteran's migraine headaches meet the requirements for a 50 percent rating.  See 38 C.F.R. § 4.124(a) DC 8100.  

The Veteran is competent to report symptoms of his migraines and their frequency as this is observable by his senses.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible in this regard, as his reports of symptoms are detailed and descriptive, and his statements are consistent with medical evidence of record.  His statements have not been self-contradictory.

The Veteran reports prostrating migraines with nausea, light and sound sensitivity, changes in vision, and sensory changes.  See VA Examination July 2012; VA Treatment March 2010.  He explained that his headaches leave him in a state of extreme exhaustion and powerlessness, unable to continue work or other activities.  See Notice of Disagreement (NOD) June 2011.  During the April 2010 VA contract examination, the Veteran reported having severe migraines two times per month lasting up to three or four days.  Similarly, during VA Treatment in January 2009 he reported migraines every one to two weeks.  In his NOD, he stated that he had three to eight migraines per month.  During the July 2012 VA examination the Veteran stated that he had three to five migraines per month lasting one to four days.  He has not had success with medication and has to have bed rest to subdue his symptoms.  See VA Examination July 2012.  The Veteran reported missing three months of work and 45 days adding up all the partial days he missed because of his migraines.  See id.  The Veteran took 136 hours of leave without pay in 2010, 17 days based on his eight-hour shift.  See Employee Leave Report.  

Based on the foregoing, the evidence shows that the Veteran has very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability, and his disability merits a 50 percent rating.    

All applicable diagnostic codes have been considered; however, the Veteran's migraine headaches could not receive a rating in excess of 50 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's migraine headaches are fully contemplated by the schedular rating criteria.  Specifically, the analysis and rating codes address frequency, severity, and duration of migraine symptoms, as well as economic effects.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

In summary, the preponderance of the evidence supports a 50 percent disability rating for the Veteran's migraine headache disability, and the benefit of the doubt doctrine has been applied for this favorable outcome.  See 38 C.F.R. §§ 4.3, 4.71a.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not necessary.  Hart, 21 Vet. App. at 509-10.


ORDER

A rating of 50 percent for Migraine headaches is granted, subject to governing criteria applicable to the payment of monetary benefits. 

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


